Citation Nr: 0532359	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  03-15 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a variously 
diagnosed psychiatric disability, to include bipolar 
disorder, claimed as secondary to head trauma in service.

2.  Entitlement to service connection for residuals of dental 
trauma and temporomandibular joint (TMJ) dysfunction, claimed 
to be a residual of an upper mandible fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel
INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1976 to June 1979 and from June 1980 to January 1984.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Phoenix RO.  The veteran requested a videoconference hearing.  
He failed to appear for such hearing scheduled in May 2005.  


FINDINGS OF FACT

1.  The veteran's currently diagnosed psychiatric disability, 
a bipolar disorder, was not manifested in service; a 
psychosis was not manifested in the first postservice year; 
and there is no competent (medical) evidence that relates the 
veteran's current psychiatric disability to service or to any 
symptoms noted or incident that occurred in service.

2.  It is not shown that the veteran sustained an upper 
mandible fracture or dental injury in service or that he now 
has dental/mandible disability that is a residual of such 
injury.


CONCLUSIONS OF LAW

1.  Service connection for a variously diagnosed psychiatric 
disability, to include bipolar disorder, is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.303 (2005).

2.  Service connection for residuals of dental trauma and TMJ 
dysfunction claimed to be a residual of an upper mandible 
fracture in service is not warranted. 38 C.F.R. §§ 1110, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303 (2005). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A May 2003 statement of the case (SOC), May 2005 supplemental 
SOC (SSOC), and letters in January 2002 and May 2003 all 
provided at least some VCAA-type notice, i.e., of what the 
evidence showed, the criteria for establishing service 
connection, and the bases for the denial of the claims.  The 
January 2002 and May 2003 letters outlined the appellant's 
and VA's responsibilities in developing evidence to support 
the claims, advised him of what type of evidence would be 
pertinent to the claims, and advised him to identify evidence 
for VA to obtain and to submit any medical evidence that he 
had.  

Although complete content-complying notice was not provided 
prior to the initial adjudication, the veteran has had full 
opportunity to respond and supplement the record, and to 
participate in the adjudicatory process after notice was 
given.  The claims were reviewed after full notice was given.  
See May 2005 SSOC.  The veteran is not prejudiced by any 
notice timing defect. 

Regarding the duty to assist, VA medical records, records 
from the Social Security Administration (SSA), and, to the 
extent possible, records of private treatment have been 
secured.  The veteran was examined by VA.  He has not 
identified any further pertinent records that remain 
outstanding.  VA's duty to assist is met. 

II. Factual Background

The veteran's service medical records include reports of a 
March 1976 pre-enlistment examination and medical history 
that do not contain any complaints, findings, or diagnosis of 
the disabilities at issue.  The service medical records do 
not that the veteran was treated for, or sustained, a head 
injury and/or dental/mandible trauma.  May 1979 medical 
history and examination reports are negative for pertinent 
complaints, findings, or diagnosis.  In June 1983, the 
veteran was hospitalized for treatment of drug addiction.  He 
reported that he had sustained a facial injury during 
childhood.  In August 1983, he was admitted to an alcohol 
rehabilitation center for treatment.  Mental status 
examination revealed "no significant evidence of psychosis, 
major organic brain syndrome, or debilitating neurosis."  
There was evidence of substance related organic brain 
problems; the final diagnosis included possible organic brain 
syndrome secondary to chemical abuse.  In a January 1984 
report of medical history, the veteran indicated that he 
considered himself to be in a stressful state.  He 
acknowledged a history of depression, excessive worrying, and 
nervous trouble.  It was noted that he tried to commit 
suicide with drugs in December 1983 and that he was currently 
depressed (and on medication) and had nervous trouble - 
tremors and agitation.  The examiner noted that the veteran 
was "nervous".  On January 1984 mental status evaluation to 
determine his suitability for service, the veteran was found 
to be hyperactive and nervous, but meeting retention 
requirements.  None of his service medical or dental records 
mention dental/mandible trauma.

April 1992 treatment records from St. Luke's Behavioral 
Health Center reveal that the veteran was admitted for 
treatment of polysubstance abuse.  On psychiatric evaluation, 
the diagnoses were recurrent major depression and multiple 
drug dependency.  Evaluation by another physician resulted in 
diagnoses of alcohol, cocaine, opiate, and methamphetamine 
dependence; rule out organic mood disorder, depressed type, 
secondary to the above; and adjustment disorder with 
depressed mood vs. dysthymic disorder. 

Records of VA treatment from August 1992 to July 1994 reflect 
several hospitalizations for polysubstance abuse problems.  
Diagnoses included polysubstance dependence, drug-induced 
mood disorder, depression, organic mood disorder vs. bipolar 
disorder, and bipolar disorder.  

On psychological testing by B. G., Ph.D. in March 1996, the 
veteran reported that at age 8, 9, or 10 he was thrown from a 
window, sustaining head trauma.  He indicated that bipolar 
disorder was diagnosed sometime between 1991 and 1993.  The 
diagnosis was bipolar disorder, currently depressed, severe 
with psychotic features.  

On October 1996 SSA mental residual functional capacity 
assessment, bipolar disorder was diagnosed.

A January 1997 VA mental health assessment notes the 
veteran's psychiatric history.  He reported mood swings and 
hearing voices.  The diagnoses were polysubstance dependence 
and schizoaffective disorder.

VA medical records dated from 1999 to 2000 note dental 
treatment, but do not mention an upper mandible fracture.

On February 2002 VA examination, the veteran reported an 
injury in 1978 when he was pushed into a body of water that 
turned out to be shallow.  He reportedly entered the water 
face first striking his jaw and suffering mandible injuries.

On April 2002 VA examination, the veteran reported that he 
had no psychological problems prior to service.  He reported 
an accident in service when he fell from a helicopter on his 
face.  He believed that he began having symptoms in service 
and used drugs and alcohol to mask them.  He had no 
recollection of the actual symptoms.  He did not remember the 
suicide attempt noted in his service medical records.  The 
diagnosis was bipolar disorder, mixed; polysubstance 
dependence, sustained full remission.  The examiner opined 
that because the veteran could not remember many of the 
events that occurred, it was not possible to link his current 
bipolar disorder to symptoms in service.  The examiner noted 
that alcohol and drugs could cause psychiatric symptoms of 
depression, anxiety, and suicide ideation, and that without 
periods of abstinence from drugs and alcohol, a differential 
diagnoses could not be made.

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service, but no compensation shall be paid if the 
disability is a result of the person's own willful misconduct 
or abuse of alcohol or drugs.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.  
If a psychosis is manifested to a compensable degree in the 
first postservice year, it may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  See Hickson v. West, 12 
Vet. App. 247 (1999).

At the outset it is noteworthy that under governing law, 
38 U.S.C.A. § 1110, compensation is not payable for any 
disability resulting from alcohol or drug abuse.  
Consequently, any drug-induced psychiatric disability (and 
here the record is replete with references to such 
disability) may not be service connected.  

In essence, the veteran contends that his diagnosed acquired 
psychiatric disability which might have non-drug abuse 
etiology (a bipolar disorder) and also a dental 
disability/TMJ dysfunction resulted from trauma, including 
upper mandible fracture and a head injury, in service.  
Specifically, he has asserted, at different times, that he 
fell from a helicopter on his face and that he was pushed, 
and fell, into shallow water face first.  Neither incident, 
and no head trauma or dental/mandible injury, is documented 
in the veteran's service medical records; nor do service 
medical/dental records reflect any treatment for injuries 
consistent with such incidents of trauma.  [It is noteworthy 
that in service, in June 1983, the veteran gave a history of 
a facial injury during childhood; and in March 1996 he 
reported a childhood head injury.]

Regarding the veteran's diagnosed bipolar disorder, while 
service medical records reflect that the veteran was nervous, 
the problem appears to have been drug abuse related (and he 
apparently attempted suicide by overdosing.  1983 mental 
status evaluation found no evidence of psychosis, major 
organic brain syndrome, or debilitating neurosis, but noted 
possible organic brain syndrome secondary to chemical abuse.  
A mental status examination conducted in January 1984, just 
prior to separation, found that he was suitable for service 
and did not contain any diagnoses of mental or psychiatric 
disorders.

Post-service, there is no evidence showing a diagnosis (or 
symptoms of or treatment for) a psychosis in the first 
postservice year.  Consequently, the 38 U.S.C.A. § 1112 
chronic disease service connection presumptions for such 
disease do not apply.  There is no competent (medical) 
evidence that relates any currently diagnosed acquired 
psychiatric, a bipolar disorder, to service or to any 
incident therein.  On April 2002 VA examination, the only 
competent (medical) evidence specifically on point, the 
examiner indicated, in essence, that based on the record it 
was not possible to relate the veteran's current psychiatric 
disability to service/symptoms noted therein.  Because he is 
a layperson, the veteran's belief that his psychiatric 
disability may be related to head trauma in service is not 
competent evidence.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  The preponderance of the evidence is 
against this claim, and it must be denied.  

As for the claim seeking service connection for 
dental/mandible disability claimed to have resulted from 
facial trauma/mandible fracture in service, there is no 
objective evidence that the veteran sustained such injuries 
in service.  The veteran's accounts of falling from a 
helicopter and being pushed and falling into shallow water 
are entirely unsubstantiated, and have been inconsistent.  
Notably, his earliest accounts of facial trauma, given in 
service, report the trauma as occurring prior to service, 
during childhood.  

Regardless, the threshold requirement that must be satisfied 
in any claim seeking service connection for a disability is 
that there must be competent evidence that such disability 
exists.  See 38 U.S.C.A. § 1110; Hickson, supra.  Without 
competent evidence (a medical diagnosis) of a current 
disability, there is no valid claim of service connection for 
such disability.  Here, the voluminous postservice medical 
records contain no mention of treatment for or reference to 
an upper mandible fracture, TMJ dysfunction, or disability 
resulting from dental trauma.  The veteran's own accounts 
that he has such disability resulting from mandible/dental 
trauma in service are not competent evidence.  He is a 
layperson and lacks the requisite training to determine 
medical diagnoses or etiology.  The preponderance of the 
evidence is against this claim also, and it also must be 
denied.


ORDER

Service connection for a variously diagnosed psychiatric 
disability, to include bipolar disorder, is denied.

Service connection for residuals of dental trauma and TMJ 
dysfunction is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


